The opinion of the court was delivered by
Black, J.
This is a workmen’s compensation case. The Workmen’s Compensation Bureau made an. award of compensation to the petitioner. On appeal to the Court of Common Pleas of Camden county this award was set aside. The facts are not in dispute. Substantially, they are as follows: The prosecutor’s husband, Abraham Fisher, was employed by *104the defendant company, at its place of business, in Gloucester City, New Jersey. On September 10th, 1918, he quit work at tire usual time and proceeded to West Collingswood station, in Gloucester City, which was located near, but not at his place of work, to board a train on the Atlantic City railroad to go to the ferry station, in Camden, on his way home. While attempting to board tire train, called a shuttle train, provided for the employes by the employer, he was struck by a train of the Beading Bailroad Company and' killed. The method of furnishing such transportation was .for the company to give Msber, the deceased, tickets for his transportation upon the railroad train, which were surrendered to the conductor on the shuttle train as fare, Eisher paying nothing to the defendant, except his work, which included the transportation. We have no case in our reports directly in point. But there is in the Court of Appeals of Maryland a well-considered case directly in point. That case was twice before the court and reaffirmed on the point involved here. Central Construction Co. v. Harrison, 135 Md. 170; 108 Atl. Rep. 874. Upon a motion for a reargument, 112 Id. 627. In that case the construction company furnished the workman a button for identification; this button was evidence to the conductor of the workman’s right to free' transportation. In the present case, a ticket was furnished to the workmen. It was said, in that case, in the course of the opinion and reaffirmed, when the injury occurs before the beginning or after the termination of work, there are two general rules applicable to the question, as to whether the injury arose out of and in the course of the employment. The first is, that an employe while on his way to work is not in the course of his employment. The second is, that where the workman is employed to work at a certain place, and, as a part of his contract of employment, there is an agreement that his employer shall furnish him free transportation to or from his work, the period of service continues during the time of transportation, and if an injury occurs during tire course of transportation, it is held to have arisen out of and in the course of the employ*105ment. This rule has the support of English and American cases. True, it is, in this case, the injury did not happen while being transported, but while in the act of boarding the train, hut this, we think, is a difference without a legal distinction.
Abraham Fisher met his death by an, accident which arose out of and in the course of his employment. The judgment of the Camden Court of Common Pleas should be reversed.
This result finds- some support, at least, in the case of Zabriskie v. Erie Railroad Co., 86 N. J. L. 266, and from that line of cases of which Cicalese v. Lehigh Valley Railroad Co., 75 Id. 897, is illustrative.
At all events, the Workmen’s Compensation statute is a remedial law of prime import aud should be liberally construed. Mayor, &c., of Jersey City v. Borst, 90 N. J. L. 454.
The judgment of the Camden Court of Common Pleas is reversed, with costs, to the end that the judgment or order of the Workmen’s Compensation Bureau be affirmed.